Citation Nr: 1302985	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for ulcerative colitis, to include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) as a member of the senior Reserve Officers Training Corps (ROTC) from June 3, 2008 to July 5, 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In his substantive appeal, dated in July 2010, the appellant requested a hearing at VA Central Office in Washington, D.C. before a Veterans Law Judge.  However, in September 2010 the appellant withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his ulcerative colitis had its onset at some point during his one-month of ACDUTRA.  He has argued that his ulcerative colitis could be attributable to salmonella poisoning, asbestos exposure, stress, and other exposures/factors during his minimal ACDUTRA period.  After a thorough review of the claims file, the Board finds that another remand is necessary before a decision may be made on the appellant's claim.

 The appellant contends that during his period of ACDUTRA, he was staying in WWII barracks that contained asbestos.  He asserts that exposure to asbestos particles may have triggered his ulcerative colitis.  At the time he alleged exposure to asbestos, the appellant was attending a Leadership, Development, and Assessment Course (LDAC).  The Board notes that no real attempts have been made to determine whether the appellant was indeed exposed to asbestos during service.  

In addition, VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id. at IV.ii.2.C.9.d.  As such, the claim must be remanded to fully develop the asbestos issue.  

The Board remanded the appellant's claim in June 2011 for further development, including a VA examination.  This examination report, however, did not include any discussion as to whether exposure to asbestos during ACDUTRA caused his currently diagnosed ulcerative colitis.  Following the asbestos-related development, the Board finds that the October 2011 VA examiner should review the appellant's record and determine the likelihood that his currently diagnosed ulcerative colitis is attributable to his alleged exposure during service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to develop evidence of whether the appellant was exposed to asbestos during service, to specifically include seeking information as to whether his job duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos. 

2.  Thereafter, the RO/AMC should send the appellant's claims file and any pertinent evidence in Virtual VA to the October 2011 VA examiner, if available, to provide a supplemental opinion regarding the claimed ulcerative colitis.  

If the October 2011 VA examiner is not available, the appellant's claims file should be sent to a VA physician with the appropriate expertise to determine the etiology of his claimed ulcerative colitis.

All indicated tests and studies are to be performed, and comprehensive social and occupational histories are to be obtained.  Prior to the examination, the claims folder, any pertinent evidence in Virtual VA, and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should express an opinion regarding the likely etiology of the appellant's ulcerative colitis, and specifically whether it is at least as likely as not related to any in service exposure to asbestos or is otherwise related to service.  

If physician determines that another examination is required before the requested opinions may be rendered, then the appellant should be afforded such an examination.

The examiner must explain the rationale for all opinions given. 

3.  The RO/AMC should perform any additional development deemed necessary.  

4.  The RO/AMC should then re-adjudicate the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


